McCay, Judge.
1. Although this is a very small verdict, under the facts of the case, we would not disturb it did we think there was no error in the Judge. The jury is the tribunal to assess damages, and though we do not think they have done full justice to the plaintiff, we are of opinion that the case is not so shocking an one as to demand our interference.
*6122. But we do not think the defendant, under the circumstances, had the right to go again upon the stand to explain and rebut the effect of his plea of guilty. He had been fully examined. The record of the indictment, the plea and the judgment were his own evidence, introduced by himself. He had a fair opportunity to explain it when he was regularly on the stand. We are not clear that he could explain it. If his statement amounts to anything, it goes to show that he pleaded guilty under a false impression, derived from the statements of the Solicitor General, and his evidence goes rather to explain and contradict the record. At any rate, it was not fair to the plaintiff to permit this explanation, at the time, it was made. Doubtless it was the argument of the plaintiff’s counsel, the conclusions he drew from the plea of guilty, that prompted this explanation.' This was after the case had closed, and the plaintiff’s witnesses probably gone. It is rather dangerous to the rights of parties, to permit new evidence at all, under such circumstances. But if there had been a mistake, or new evidence be then just discovered, the ends of justice authorizes it. But no reason at all was here given why it was not introduced before. It was in the breast of the defendant, and he had a full opportunity to tell it.
It would be a very dangerous rule to permit one of the parties, though legally a witness, to sit by, listen to the argument of his opponent before the jury, and when a point is made upon the effect of his own documents, stop the cause and put himself up as a witness to explain and rebut it. True, the propriety of the matter ought, as a general rule, to rest with the Judge, but we think there ought always to be some reason given.
Had this verdict been fully up to a fair compensation to the plaintiff, we should not disturb it. But as we think this evidence was not properly admitted, and especially as the evidence is of very doubtful legality, we overrule the judgment of the Court refusing a new trial.
Judgment reversed.